EXHIBIT 10.5

DATED 24th December 1999

DIGITAL EQUIPMENT CO. LIMITED

- and -

LEARNING TREE INTERNATIONAL LIMITED

 

--------------------------------------------------------------------------------

UNDERLEASE

premises known as office (warehouse)

at Unit 18 Mole Business Park Leatherhead Surrey

 

--------------------------------------------------------------------------------

STAAL & CO.,

7TH FLOOR, 150 THE MINORIES, LONDON

Telephone: 0171 264 2180

Facsimile: 0171 264 2059

Ref: RJS\CJR\1335SECO.LSE\lease2\11.6.98

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

UNDERLEASE made the 24th day of December One thousand nine hundred and
ninety-nine

PARTIES

 

The Landlord:    DIGITAL EQUIPMENT CO. LIMITED whose registered office is
situate at Plumtree Court London EC4A 4HT The Tenant:    LEARNING TREE
INTERNATIONAL LIMITED whose registered office is at Unit 18 Mole Business Park
Leatherhead Surrey

DEFINITIONS:

1. IN this Deed unless the context otherwise requires:

 

A. the following expressions shall have the following meanings respectively:

 

  (1) “Landlord” shall include the person for the time being entitled to the
reversion immediately expectant upon the determination of the term hereby
created

 

  (2) “Tenant” shall (but without prejudice to the application and operation of
section 79 of the Law of Property Act 1925) include the person in whom the term
hereby created is from time to time vested whether by assignment devolution in
law or otherwise

 

  (3) “Lessor” shall include a Superior Lessor or person for the time being
entitled in reversion immediately expectant upon the tenancy granted by this
deed and “the Lessee” shall include the successors in the title of the Lessee

 

  (4) “Superior Landlord” shall mean Postal Properties Limited whose registered
office is situate at Equitable House 47-51 King William Street London EC4R 9DD
and its successors in title

 

  (5) “Superior Lease” shall mean a Lease dated the 7th January 1987 and made
between the Superior Landlord (1) and the Landlord (2)



--------------------------------------------------------------------------------

  (6) “Building” shall mean the Building described in part one of the First
Schedule

 

  (7) “Property” shall mean the property described in Part Two of the First
Schedule together with all permitted additions and alterations at any time and
from time to time made to it and all fixtures and fittings of every kind which
shall from time to time be in or upon the Property (whether originally affixed
or fastened to or upon the same or otherwise) except tenant’s and trade fixtures

 

  (8) “Estate” shall mean the estate known as Mole Business Park Leatherhead in
the County of Surrey shown edged blue on Plan A together with any additions
which may be made thereto from time to time

 

  (9) “Common Pans” means the forecourts car park and roof terrace landscaped
areas manhole covers entrance halls landings lift lift-shaft staircases passages
toilets and other areas which are from time to time during the Term provided by
the Landlord for common use and enjoyment by the tenants or occupiers of the
Building (and where applicable the Estate) and all persons expressly or by
implication authorised by them

 

  (10) “Other Buildings” means all structures including garages walls or
buildings now or at any time during the Term erected on the Estate or any
adjoining or neighbouring property to the Estate

 

  (11) “Pipes” means all pipes sewers drains mains ducts conduits gutters
watercourses wires cables channels flues and all other conducting media
including any fixings louvres cowls and any other ancillary apparatus

 

  (12) “Service Charge Percentage” shall mean 19.00% subject to the provisions
at Clause 6 of Part A of the Fifth Schedule

 

  (13) “Inherent Defect” means the defect in the Building which is attributable
to the roof of the courtyard area to the Building described in the extract
Schedule attached hereto

 

  (14) “Initial Provisional Service Charge” shall mean £35,910 per annum

 

  (15) “Insured Risks” shall mean the following risks namely risks in respect of
loss of rent for a period of three years and professional fees loss or damage by
fire lightning explosion aircraft (other than hostile aircraft) and other aerial
devices or articles dropped therefrom earthquake riot civil commotion and
malicious damage storm or tempest flood bursting or overflowing of watertanks
apparatus or pipes impact by road vehicles



--------------------------------------------------------------------------------

    and all such other risks and contingencies as the Superior Landlord or the
Landlord may reasonably deem desirable in the interests of proper estate
management but not third party or employer’s liability

 

  (16) “Determination of the Term” shall mean the cessation of the term by
effluxion of time or by forfeiture pursuant to the right of re-entry in this
deed or by judgment of a court or by surrender of this lease offered by the
Tenant during the term and accepted by the Landlord or by frustration or
otherwise

 

  (17) “Basic Rate” shall mean two per cent, per annum above the base rate of
National Westminster Bank PLC from time to time

 

  (18) “Landlord’s Surveyor” shall mean a representative of the Landlord or a
chartered surveyor in private practice engaged by the Landlord from time to time
for the purposes of this Lease

 

  (19) “VAT” shall mean Value Added Tax or any tax of a similar nature which may
be substituted therefor or levied in addition thereto

 

  (20) “Use Covenants’ shall mean the covenants in connection with user set out
in the Sixth Schedule hereto

 

  (21) “Plan” means Plan A and where applicable Plan B Plan C

 

  (22) “Term” means from [13th April 1998] until [16th December] 2010

 

  (23) “Lease” means this Underlease

 

  (24) “Authorised Guarantee Agreement” means an Agreement containing the
provisions set out in the Seventh Schedule hereto

 

  (25) “Review Date” means either or as the context permits both 16th December
2000 or 16th December 2005

 

  (26) Rent First Reserved” means the Annual Rent first reserved at clause 4
hereof

 

  (27) Rent First Reserved” means the Annual Rent first reserved at clause 4
hereof

 

  (28) “Schedule of Condition” means the Schedule of Condition annexed to an
underlease dated 29th June 1995 and made between the Landlord and the Tenant



--------------------------------------------------------------------------------

B.    (1)      Any refrence to an enactment (whether generally or specifically)
shall be construed as a reference to that enactment as amended extended
reenacted or applied by or under any other enactment and shall include all
instruments orders plans regulations pennissions and directions made or issued
thereunder or deriving validity therefrom    (2)      Whenever the expression
“Tenant” shall include more than one person whether or not original parties to
this deed then the covenants in this deed expressed to be made by “Tenant’ shall
be deemed to be made by such persons jointly and severally    (3)      All
rights powers and other matters excepted and reserved out of this demise or
otherwise granted or permitted to the Landlord by the provisions of this deed
shall be deemed to be so excepted and reserved in favour of or granted or
permitted to the Landlord    (4)      References to any right of the Landlord to
have access to the Premises shall be construed as extending to any Superior
Landlord and any mortgagee of the Premises and to all persons authorised by the
Landlord and any superior landlord or mortgagee (including agents professional
advisers contractors workmen and others) where such superior lease or mortgage
grants such rights of access to the superior landlord or mortgagee    (5)     
Any covenant by the Tenant not to do an act or thing shall be deemed to include
an obligation not to permit or suffer such act or thing to be done by another
person if that person is acting with the consent or knowledge of the Tenant   
(6)      Any provisions in this Lease referring to the consent or approval of
the Landlord shall be construed as also requiring the consent or approval of any
mortgagee of the Premises and any Superior Landlord where such consent shall be
required but nothing in this lease shall be construed as implying that any
obligation is imposed upon any mortgagee or any Superior Landlord not
unreasonably to refuse any such consent or approval    (7)      References to
“consent of the Landlord” or words to similar effect mean a consent in writing
signed by or on behalf of the Landlord and to “approved” and “authorised” or
words to similar effect mean (as the case may be) approved or authorised in
writing by or on behalf of the Landlord    (8)      References to “the last year
of the Term” include the last year of the Term if the Term shall determine
otherwise than by effluxion of time and references to ‘the expiration of the
Term’ include such other determination of the Term

 



--------------------------------------------------------------------------------

   (9)      References to the term “Lease” shall include the term “Underlease”
(and vice-versa) and references to the term “Underlease” shall include the term
“Lease” or “Sub-Underlease”

DEMISE

2. THE Landlord DEMISES to the Tenant the Property for the Term

RIGHTS INCLUDED AND EXCEPTED

3. (a) THE rights and privileges set out in the Second Schedule are included in
the demise and are exercisable in common with the Landlord and all other persons
entitled to them

 

  (b) The rights privileges and other matters set out in Part 1 of the Third
Schedule are excepted and reserved from the demise

 

  (c) This demise is subject to the rights privileges covenants and other
matters set out in Part 2 of the Third Schedule

 

  (d) Nothing in this deed shall confer on the Tenant any liberty privilege
easement right or advantage whatsoever mentioned or referred to in section 62 of
the Law of Property Act 1925 save those expressly set out in this deed

RENT

4. DURING the whole of the Term the Tenant shall pay by way of rent the
aggregate of the following:

 

FIRST    from the term commencement date the annual rent of 154,900 (or such
other sum as shall become payable under the provisions of Clause 8 of this Deed)
SECONDLY    the Service Charge Percentage of the service expenses as defined in
and in accordance with the provisions of the Fourth Schedule THIRDLY    the
Service Charge defined in and payable in accordance with the Fifth Schedule
FOURTHLY    any VAT payable by virtue of this Lease and any General Rates, Water
Rates or Uniform Business rates or other payments referred to at Clause 5(2)
hereof



--------------------------------------------------------------------------------

The annual rent first reserved being payable (by bankers’ standing order should
the Landlord so require) by equal quarterly installments in advance on the usual
quarter days in each year or on the day on which clearing banks are open for
business immediately preceding such dates should any of them not be such a day
the first installment or a proportionate part thereof to be paid on the date
hereof and to be in respect of the period from the date hereof to the quarter
day next hereafter occurring All such sums hereinbefore mentioned to be paid
without any deduction whatsoever (other than such as may for the time being be
required by law to be made)

TENANT’S COVENANTS

5. THE Tenant agrees with the Landlord to perform and observe the following
covenants:-

 

(1)    (a) To pay the rents and other sums hereinbefore reserved at the times
and in the manner set out or as provided above without any deduction except as
provided above    (b)    (i) If the Tenant shall fail for a period exceeding
“the grace period” as hereinafter defined to pay to the Landlord any money
payable by the Tenant to the Landlord pursuant to any of the Tenant’s covenants
contained in this deed (including the covenant to pay the rents hereby reserved)
to pay interest on such money at the Basic Rate as well after as before any
judgment calculated and accruing on a daily basis from the date such money
becomes due up to and including the date of actual payment thereof       (ii)
For the purposes of this sub-clause (b) “the grace period” shall commence on the
date on which the payment in question falls to be made hereunder and shall end:-
           

(a)    in the case of the rent firstly hereinbefore reserved seven days after
such date; and

           

(b)    in any other case twenty-one days after such date

(2)    (a)    To pay on demand to the Landlord the Service Charge Percentage of
all existing and future rates (with the exception of General Rates Uniform
Business Rates or Water Rates from the Tenant for the Building) and any
assessments charges and outgoings of every kind (whether or not recurring and
whether of an existing or novel nature) payable by law in respect of the
Building or any part of it by the owner lessor lessee or occupier of it save to
the extent that the same one payable by any other lessee or occupier or to the
extent that the same XXXX out of any dealings with the Landlords reversed



--------------------------------------------------------------------------------

   (b)        To pay on demand to the Landlord the Service Charge Percentage of
all existing and future rates assessments charges and outgoings of the same kind
as those 3t mentioned in paragraph (a) above payable by law in respect of such
parts of the Estate which are used in common by the Tenant and other occupiers
on the Estate whether or not together with other property and whether payable by
the owner lessor lessee or occupier thereof    (c)    To pay on demand to the
Landlord 11.96 percent of all General Rates or Uniform Business Rates and Water
Rates or any assessments or payments substituted therefor made in relation to
the premises are not separately assessed for the same    (d)    To pay on demand
to the Landlord the Service Charge Percentage of all charges for gas, electric
and water (including meter rents and standing charges) consumed in the Building
(3)        At all times to repair and keep the Property and its appurtenances in
good and substantial repair and condition throughout the term PROVIDED THAT in
so far as the Schedules of Condition relate to the Property and show items of
disrepair the Tenant shall not be liable to repair the same to a standard
greater than the state of repair and condition shown in the Schedule of
Condition and the Tenant shall not be liable to make any repairs caused as a
result of the Inherent Defect (4)    In 2002 and every fifth year of the Term
thereafter and in any event in the period of twelve months immediately preceding
the Determination of the Term (but never more than once in any period of twelve
months) in a proper and workmanlike manner to prepare and paint all the inside
wood metal and other parts of the Property usually or requiring to be painted
with not less than two coats of good quality paint and so that such internal
painting in the last year of the Term shall be of a tint or colour approved in
writing by the Landlord (such approval not to be unreasonably withheld or
delayed) AND in like manner to prepare and whitewash colour-wash distemper grain
varnish or wax and otherwise decorate with good quality materials all internal
parts of the Property as the same are now or ought to be so treated And as often
as may be necessary to clean and treat in a suitable manner for its maintenance
in good condition all the inside wood and metal work and stone not required to
be painted or polished or distempered and to clean all tiles faiences glazed
bricks and similar washable surfaces and so that in the last year of the Term
the tints colours and patterns of all such works of internal decoration shall be
approved by the Landlord in writing (such approval not to be unreasonably
withheld or delayed)



--------------------------------------------------------------------------------

(5)    (a)    Not to make or suffer or permit to be made any improvements in
respect of the Property nor to erect any other building structure pipe wire or
post upon the Property or make or suffer to be made any internal or external
alteration in or addition to it or cut maim or injure or suffer to be cut maimed
or injured any of its roofs walls girders timbers ceilings floors wires pipes
drains boundary fences or walls or appurtenances or make or suffer to be made
any gate or window or door or opening in it and to report in writing to the
Landlord any defects in or wants of repair to the Property or any part of it
within a reasonable time of the Tenant becoming aware of it and not to commit or
permit or suffer any waste spoil damage overloading of floors or ceilings or
destruction in or upon the Property    (b)    Notwithstanding the terms of
paragraph (a) of this sub-clause not to make or suffer or permit to be made any
alteration in or addition to the Property without submitting to the Landlord
plans and specifications of any proposed alteration or addition and obtaining
the Landlord’s written approval of them (such approval not to be unreasonably
withheld or delayed in respect of alterations or additions which do not
materially affect the structure or exterior of the Property)    (c)    Not save
for any internal non-load bearing demountable partitions (for which Landlords
consent will not be required but for which Superior Landlords consent may be
required) to erect or alter any partitions in the Property which may or so place
any furniture fittings equipment or other furnishings in the Property as to
materially adversely affect the performance of the heating and air conditioning
system in the Property (6)    Not to allow to pass into the sewers drains or
watercourses serving the Property or any adjoining or neighbouring premises any
noxious or deleterious effluent trade effluent or other substance which may
cause an obstruction in or injure the said sewers drains or watercourses nor
discharge effluent of any description into any surface water sewerage system and
in the event of any such obstruction or injury forthwith to remove such
obstruction and to make good all damage to the reasonable satisfaction of the
Landlord’s surveyor within a reasonable time of becoming aware of the same (7)
   At all limes during the Term and at the Tenant’s own cost to do and execute
or cause to be done and executed all works (whether improvements or repairs) to
do all things and to comply with all requirements which under or by virtue of
any enactment in force now or in the future are or shall be directed or
necessary to be done executed or performed upon or in respect of the Properly or
any part of it or in respect of its user by the owner lessee or occupier of it
the employment or residence there of any person or any fixture machinery plant
or chattel in the Property and (to the same extent) at all times to indemnify
and keep indemnified the Landlord and the Landlord’s estate and effects against
all claims demands



--------------------------------------------------------------------------------

   expenses damages penalties and liability in respect of such matters and to
refund to the Landlord all costs charges and expenses incurred by the Landlord
in executing all such works mentioned above or in carrying out any works
remedying any matter or complying with any requirement relating to the Property
in obedience to a notice sewed by any local public or statutory authority or
other competent person (8)    To permit the Landlord the Superior Landlord and
anyone authorised by the Landlord at all reasonable times (and on seven days
prior written notice) to enter and view the state and condition of the Property
or its actual user and to take schedules or inventories of the fixtures and
fittings there and within three months (or sooner in the case of emergency)
after the Landlord or the Landlord’s agents or surveyors shall have given to the
Tenant or left at the Property a notice in writing of any defects decays or
wants of repair found there well and substantially to repair and make good the
same in accordance with the Tenant’s covenants And if the Tenant shall fail to
comply with the requirements of any such notice or shall make default in the
performance of any of the Tenant’s covenants it shall be lawful for the Landlord
or for the Landlord’s contractors agents and workmen (but without prejudice to
the right of re-entry contained in this deed) to enter the Property to execute
such works as may be necessary to comply with every such notice or the said
covenants And in the event of the Landlord so entering the Property and carrying
out such works then the Tenant shall pay to the Landlord on demand the costs and
expenses of and incidental to such works (including solicitors’ costs and
surveyors’ and other professional fees) notwithstanding that the carrying out of
such works may cause obstruction annoyance or inconvenience to the Tenant or
other occupiers of the Property PROVIDED THAT neither the Landlord nor anyone
else so entering shall be liable for any disturbance inconvenience or loss of
business or other damage to the Tenant resulting from any such entry or the
carrying out of such works or other things but shall endeavour to minimise such
disturbance and inconvenience (9)    (a)    Not to do or permit or suffer on the
Property or any part of it any act matter or thingwhatsoever which may be or
tend to be a nuisance annoyance or disturbance or cause or tend to cause damage
to the Landlord or the owners tenants lessees or occupiers of the Estate or of
any adjoining or neighbouring premises and    (b)    Not to do or permit or
bring in or upon the Property anything which may put on the Property any weight
or impose strain in excess of that which the Property is calculated to bear with
due margin for safety (10)    Not to use or permit or suffer the Property or any
part of it to be used for any illegal or immoral purposes (11)    (a)    Not
without the written consent of the Landlord to affix erect attach or



--------------------------------------------------------------------------------

      exhibit or permit or suffer so to be upon any part of the exterior or in
the windows of the Property any placard poster notice advertisement name or sign
whatsoever PROVIDED that the name and logo of the Tenant and the nature of the
trade business or profession carried on there by the Tenant may be displayed in
such manner and in such form and character as shall be reasonably determined in
writing by the Landlord having due regard for the Tenants requirements    (b)   
With the consent in writing of the Landlord (such consent not to be unreasonably
withheld or delayed) to display on the Estate Board provided for that purpose by
the Landlord the name of the Tenant and the nature of the Tenant’s business in a
form to be reasonably determined by the Landlord (12)    Not to hold or permit
or suffer to be held any sale by auction in the Property (13)    Not to share or
license the occupation of the whole or any part of the Property for all or any
part of the Term with or to anyone whomsoever PROVIDED THAT the Tenant shall be
permitted to share occupation of the Property with any other company or
companies being within the same group (as defined by Section 42(1) of the
Landlord and Tenant Act 1954) as the Tenant provided that no relationship of
landlord and tenant is thereby created and for so long only as that company or
companies remain within the same Group aforesaid (14)    (a)    Not to assign
underlet charge or otherwise part with possession of part only of the Property
   (b)    Not without the prior consent in writing of the Landlord not to be
unreasonably withheld to assign the Property as a whole    (c)    Not to
transfer demise underlet or otherwise part with possession of the whole of the
Property for all or any part of the Term without having obtained within three
months immediately prior to such dealing the licence in writing of the Landlord
which (subject as provided below) shall not be unreasonably withheld or delayed
PROVIDED WAYS that it shall be lawful for the Landlord to withhold any such
licence unless before any such assignment or underlease shall be executed or
possession shall be given to the intended assignee or underlessee the Tenant
shall procure the execution of and deliver to the Landlord a deed to be prepared
by the Landlord’s solicitors at the cost of the Tenant containing a covenant by
the intended assignee or underlessee directly with the Landlord to perform and
observe during the Term assigned or granted to the assignee or underlessee the
covenants (including this present covenant) by the Tenant and conditions
contained in this deed (save in the ease of an underlease to pay the rent
reserved in this deed) in the same manner as if such covenants and



--------------------------------------------------------------------------------

     conditions were repeated in extenso in such deed with the substitution of
the name of the intended assignee or underlessee for the name of the Tenant and
with such other alterations as the deaths of parties or as other circumstances
shall render necessary AND PROVIDED ALSO that the Landlord’s consent in the same
manner and subject to the same conditions and provisos as set out in this
sub-clause shall be necessary for every underletting under which the underlessee
is to take up occupation of the Property or any part of it   (d)    PROVIDED
FURTHER that if the Landlord shall reasonably so require a guarantor acceptable
to the Landlord shall be obtained who shall join in such licence as surety for
such intended assignee in order to covenant with the Landlord as surety that
such intended assignee will pay the rent and perform and observe the covenants
and conditions in this deed and to indemnify and save harmless the Landlord
against all loss damage costs and expenses arising by reason of any default by
such intended assignee AND such covenant shall further provide that any neglect
or forbearance of the Landlord shall not release or exonerate any such surety
AND shall further provide for the surety to accept a new lease of the Property
upon disclaimer of this deed by the intended assignee or on its behalf or
forfeiture by the Landlord if so required by the Landlord within thee months of
such disclaimer or forfeiture and shall further provide for the intended
assignee within Fourteen (14) days of the death of the surety or of the surety
becoming bankrupt or having a receiving order made against him or being a
company entering into liquidation or otherwise ceasing to exist to give written
notice thereof to the Landlord and if so required by the Landlord at the
intended assignee’s expense within Twenty-eight (28) days of such request to
procure some other person acceptable to the Landlord to execute a guarantee in
the form specified above Such new lease to be for the residue then unexpired of
the Term hereby granted and at the rent payable and subject to the same lessee’s
covenants and to the same provisos and conditions as those in force immediately
before such disclaimer or forfeiture and to be granted at the cost of the surety
in exchange for a counterpart duly executed by the surety   (e)   
Notwithstanding anything contained in this Lease the Landlord shall be entitled
in its absolute discretion to withhold consent to any proposed assignment of the
Property in any one or more of the following circumstances:      (i)    rent or
other sums due under this Lease are in arrears; or      (ii)    proceedings have
been issued and not withdrawn or settled in respect of a breach or alleged
breach of any of the covenants or conditions on the part of the Tenant contained
in this Lease; or



--------------------------------------------------------------------------------

      (iii)    an Authorised Guarantee Agreement duly executed and completed by
the Tenant has not been delivered to the Landlord; or       (iv)    the proposed
assignee cannot show that it had net profits before tax (as stated in its
accounts prepared and published in accordance 4ith the Companies Act 1985 and
1989 and relevant statements of accounting practice in the case of a limited
company or in any other case calculated in accordance with recognised accounting
and auditing procedures) for the preceding three completed financial years of
the person firm company or other body or entity being the proposed assignee
immediately preceding the date of application for consent to the assignment
which exceed the aggregate amounts of the rents first secondly and thirdly
reserved unless the proposed Assignee is able to provide such other form of
guarantee or security as the Landlord shall reasonably require; or       (v)   
the Tenant has not paid the Landlord’s and the Landlord’s Solicitors proper
costs and disbursements including Value Added Tax in connection with the
application for such consent and the licence to assign.    (f)   
Notwithstanding any provision in this Lease the Landlord shall not be obliged to
consent or agree to any variation of the terms of this Lease that would result
in any former tenant or guarantor being released from liability. (15)    All
underleases shall be in a form containing covenants and provisions similar to
those in this deed so far as applicable and in particular (unless the term of
any such underlease shall expire before the next ensuing rent review date
provided for in this deed) any such underlease shall provide for the rent
reserved thereby to be reviewed by reference to the open market rental value of
the premises comprised in any such underlease on the rent review dates set out
in this deed (16)    Without prejudice to the generality of paragraph (15) of
this sub-clause on the grant of any permitted underlease to obtain in such deed
and subsequently at all times to enforce performance and observance of covenants
on the part of the underlessee as follows:    (a)    an absolute covenant not to
assign underlet or part with possession of any part nor share or license the
occupation of the wh319or any part of the sub-demised premises    (b)    a
qualified covenant not to assign or underlet the whole of the sub-demised



--------------------------------------------------------------------------------

      Premises without the licence in writing of the lessor (the grant of which
shall be subject to the same provisos as are set out above in this sub-clause)
nor without any necessary licence in writing of a superior lessor    (c)    a
covenant that the underlessee will cause to be inserted in every subunderlease
whether immediate or derivative covenants on the part of the relevant
subunderlessee corresponding to the covenants numbered (a) and (b) above and
that the underlessee will at all times enforce them    (d)    and also the
provision (mutatis mutandis) of clause 14(e) (17)    Without prejudice to Clause
5(16) to enforce the due performance and observance by the underlessee of all
covenants conditions and obligations binding on the underlessee in any permitted
underlease (18)    Not without the written consent of the Landlord (which shall
not be unreasonably withheld or delayed) to accept a surrender of or vary or
waive any of the terms of any permitted underlease (19)    Notwithstanding
anything contained in this deed the Tenant shall not create or permit the
creation of any interest derived out of the Term granted by this deed howsoever
remote or inferior upon the payment of a fine or premium or at less than the
full open market rent (obtainable without taking a fine or premium) of the
Property or any part of it and shall not create or permit the creation of any
such derivative interest save by instrument in writing containing the same
absolute prohibition as in this Clause 5(19) (20)    To pay a ikir proportion
(to be determined by the Superior Landlord’s Surveyor or at the Landlord’s
discretion the Landlord’s surveyor acting reasonably for the time being which
determination shall (in the absence of manifest error) be conclusive) of the
expenses incurred in respect of repairing maintaining renewing rebuilding
decorating lighting and cleansing all party structures sewers drains channels
sanitary apparatus pipes wires cables passageways entrance ways roads pavements
gardens spaces and other things the use of which is common to the Property the
Building and to other premises on the Estate (21)    To permit the Landlord and
anyone authorised by the Landlord at all reasonable times during the Term on
seven days prior written notice to enter the Property and to execute any works
of repair maintenance renewal cleansing alteration or other works (none of such
works being demolition reconstruction or substantial work of construction within
Section 30(1) (f) of the Landlord and Tenant Act 1954) of or to the Estate or to
any adjacent or neighbouring premises or for any of the purposes referred to in
the last foregoing sub-clause or for the purpose of providing the services
referred to in the Fourth Schedule hereto or for any other necessary or
reasonable purpose whatsoever And so far as any defects remedied or



--------------------------------------------------------------------------------

   works done by the Landlord may be included in the Tenant’s covenants to
repair set out above then the costs incurred shall be a debt due from the Tenant
to the Landlord and be forthwith recoverable by action Provided that the
Landlord shall make good to the reasonable satisfaction of the Tenant all damage
to the Property caused by such works And provided further that (save where the
same are included in the Tenant’s said covenants and the Tenant shall at the
date of such entry be in breach thereof) neither the Landlord nor anyone else so
entering shall be liable for any disturbance inconvenience loss of business or
other damage to the Tenant resulting from any such entry or the carrying out of
such works or other things (22)    (a)    To pay and indemnify the Landlord
against all reasonable and properly incurred expenses including solicitors’
costs and surveyors’ fees incurred by the Landlord incidental to the preparation
and service of a notice under section 146 or section 147 of the Law of Property
Act 1925 or incurred by the Landlord in or in contemplation of proceedings under
sections 146 or 147 of that Act (notwithstanding in any such case forfeiture is
avoided otherwise than by relief granted by the Court) or incurred by the
Landlord in connection with the recovery of arrears of rent due and unpaid   
(b)    To pay and indemnify the Landlord against all reasonable and properly
incurred expenses including solicitors’ costs and surveyors’ fees incurred by
the Landlord in and incidental to the service of all notices and schedules and
subsequent proceedings relating to wants of repair to the Property whether they
be sewed during or after the determination of the Term but relating only to
wants of repair occurring before the determination of the Term    (c)    Without
prejudice to paragraphs (a) and (b) of this sub-clause to pay and indemnify the
Landlord against all reasonable and properly incurred expenses including
solicitors’ costs and surveyors’ fees incurred by the Landlord in and incidental
to the prevention or other dealing with the non-performance nonobservance or
breach of any of the provisions of this deed (23)    (a)    Not to do or omit or
suffer to be done or omitted anything in contravention of the enactments for-the
time being in force relating to planning control and development or the
protection and preservation of amenities and in particular to comply with the
conditions attached to any permission for development given in relation to the
Property and at all times (without prejudice to any statutory rights of the
Landlord) to indemnify and keep indemnified the Landlord against all actions
proceedings costs expenses claims demands and liability in respect of such
matters And forthwith to produce to the Landlord on receipt of notice of them
any notice order or proposal made given or issued under or by virtue of such
enactments directly or indirectly affecting or relating to the Property and at
the request



--------------------------------------------------------------------------------

      and expense of the Landlord to make or join with the Landlord in making
every such objection or representation against them that the Landlord shall deem
expedient    (b)    Without prejudice to the terms of clause 5(6)(b) hereof not
to make any application for planning permission in respect of the Property or to
carry out any development or other works whatsoever at the Property if the
making of such application for planning permission or the grant of a planning
permission pursuant thereto or the carrying out of such development or other
works would give rise to any tax charge or other levy payable by the Landlord
(24)    To be responsible for and to indemnify the Landlord against au damage
and injury occasioned to the Property or to the Estate
or any adjacent or neighbouring premises or any property there or to the Tenant
or any person caused by any act default or
negligence of the Tenant or any servant or agent or invitee of the Tenant (25)
   (a)    Not knowingly to permit or suffer to be made any encroachment onto nor
to permit or suffer to be acquired any easement over or against the Property or
any part of it and at the request of the Landlord to take all proper and
reasonable steps to prevent obstruct restrain or prohibit any such encroachment
or easement And upon any such encroachment or easement or attempted encroachment
or easement or threat of them coming to the knowledge of the Tenant within a
reasonable time to give notice in writing of such matters to the Landlord and to
keep the Landlord fully informed in regard to all matters mentioned in this
sub-clause    (b)    To take all reasonable steps to prevent every easement
right or privilege at any time during the Term belonging to or used with the
Property from being obstructed or lost and in particular not to stop up darken
or obstruct any door window or opening in the Property (26)    (a)    To observe
and perform the Use Covenants    (b)    Not to place or expose for sale or
otherwise or permit or suffer so to be upon or over the ground outside the
Property or in or about the Estate any goods or things whatsoever    (c)    Not
to load or unload any vehicles or other conveyances nor suffer or permit the
same save at those parts of the Building or Estate specifically designated by
the Landlord for that purpose PROVIDED that the Tenant shall not thereby cause
any obstruction or hindrance to the passage of vehicles of the Landlord or of
any superior landlord or anyone authorised by them or the tenant or occupiers of
the Estate or of any adjacent or neighbouring premises or others and shall be
subject to all such regulations



--------------------------------------------------------------------------------

      as the Landlord shall from time to time in the interests of good estate
management lay down for the control of traffic to and from the Estate or for the
use of any loading areas or access ways PROVIDED THAT it is agreed between the
Landlord and the Tenant that for as long as that part of the Estate Road which
is coloured brown on Plan A remains a private road any intention by the Landlord
to restrict the flow of vehicular traffic in a particular direction shall first
be the subject of consultation with the Tenant and PROVIDED FURTHER that the
Tenant will not thereby cause congestion of the road adjoining the Estate nor
inconvenience any other user thereof nor allow any vehicle to be parked on any
part of the service roads footways or service areas of the Estate save those
constructed for that purpose    (d)    Not at any time during the Term to cause
any damage to (fair wear and tear excepted) or obstruction in such parts of the
Estate as are used by the Tenant in common with the Landlord or any other
persons similarly entitled: and in particular but without prejudice to the
generality of the foregoing provisions to make adequate arrangements for the
frequent removal from the Estate of all refuse and rubbish of the Tenant or
other permitted occupants of the Property    (e)    Not to bring or suffer to be
brought or kept upon any part of the Property or the Estate not built upon
anything which is untidy unclean unsightly or in any way detrimental to the
amenity of the Estate and in particular and without prejudice to the generality
of the foregoing not to form any refuse dump or rubbish or scrap heap on the
Property save for refuse skips screened to the reasonable satisfaction of the
Landlord but to remove not less frequently than once a month all refuse rubbish
scrap used tins cans boxes and other containers which may have accumulated
thereon and generally to keep such parts of the Property as remain for the time
being unbuilt upon clean and in good order and free from noxious weeds and
within Twenty-one (21) days to comply with the requirements of any written
notice by the Landlord to restore the amenity as aforesaid and in the event of
the Tenant failing to comply with such notice the Landlord shall be entitled to
enter upon the Property and carry out any works necessary to comply with such -
notice and to recover the reasonable and properly incurred cost thereof from the
Tenant as a liquidated debt    (f)    Not to use or permit or suffer to be used
any part of the Property which may remain open and unbuilt upon for the keeping
or storage either temporarily or permanently of any mechanically propelled
vehicle or caravan or movable dwelling or for the keeping or Storage of any
goods chattels or thing of any nature whatsoever provided always that the user
on the Property of any mechanically propelled vehicle operating in the normal
course of and in connection with the Tenant’s trade or business shall not be
deemed to be a breach of this covenant



--------------------------------------------------------------------------------

   (g)    Not to interrupt or interfere with any footpath piped watercourse or
any sewers pipes cables or conduits of any kind or other services serving the
Property the Estate or any land adjoining the Estate (27)       To permit the
Landlord at all reasonable times and on seven days prior written notice to enter
the Property to affix and retain in a reasonable position-without interference
upon any part of the Property a notice for reletting or otherwise dealing with
or disposing of it and to permit persons with written authority of the Landlord
or the Landlord’s agents at reasonable times of the day and on seven days prior
written notice to view the Property (28)    (a)    Within one month after any
assignment underlease assignment of any underlease mortgage charge transfer
disposition or devolution of the Property (or any part of it) whether effected
orally or in writing to give notice of such transaction in duplicate to the
Landlord’s solicitors and to produce to them the original or a certified copy of
the instrument or instruments (including any relevant court order probate
letters of administration or assent) or if it be made orally a memorandum of the
terms of such transaction And also to deliver to the Landlord’s solicitors for
retention a copy of any such document and to pay to them a fee of eight pounds
for the registration of the transaction Provided that nothing in this sub-clause
shall be construed so as to enlarge or vary or relax the provisions of any other
part of this deed    (b)    Within one month of the ascertainment of the annual
rent payable under any underlease of the Property or any part of it pursuant to
the provisions in such deed for rent review to give notice in writing to the
Landlord of the annual rent so ascertained    (c)    Immediately on receiving a
request for the same from the Landlord or its agents to give the following
information to the Landlord in writing:-       (i)    full names and addresses
of all persons in occupation of the Property or any part of it       (ii)    the
precise part of the Property which such persons occupy       (iii)    full names
and addresses of all persons entitled or claiming to be entitled to an interest
in the Property or any part of it (whether at law or in equity)



--------------------------------------------------------------------------------

     

(iv)   the precise part of the Property in which each such person is or claims
to be entitled to an interest

(29)    Not to do or omit or suffer to be done or omitted any act matter or
thing whatsoever the doing or omission of which would make void or voidable the
insurance of the Property or the Estate or any part of them or of any adjoining
or neighbouring premises belonging to the Landlord or which would require any
works to the Property or the Estate or any such adjoining or neighbouring
premises or which would otherwise hinder the Landlord from carrying out its
insuring obligations in this deed and to reimburse Landlord to the extent of any
increased premium payable in respect of the Property or the Estate or any such
adjoining or neighbouring premises where such increase is payable as a result of
any act or default of the Tenant or the carrying on by the Tenant of any user on
the Property attracting a premium in excess of the usual premium or rate payable
for industrial/warehouse or office premises and to comply with all reasonable
recommendations of the insurers as to fire precautions and in particular (but
without prejudice to the generality of the foregoing) not to overload the
electrical wiring or apparatus (30)    In the event of the Property or any part
of it being destroyed or damaged to give notice in writing thereof to the
Landlord as soon as practicable after such destruction or damage shall come to
the notice of the Tenant (31)    In the event of the Property or any part of it
being destroyed or damaged by any of the Insured Risks and the insurance money
under any insurance against the same effected by the Superior Landlord or the
Landlord being wholly or partly irrecoverable by reason solely or in part of any
act or default of the Tenant then and in every such case the Tenant will
forthwith pay to the Landlord the whole or (as the case may be) a fair
proportion of the cost (including professional and other fees) of completely
rebuilding and reinstating the same with interest at the Basic Rate as aforesaid
on all payments made by the Landlord in or in connection with such rebuilding or
reinstating from the time of expenditure until payment by the Tenant (32)    To
yield up the Property at the determination of the Term in accordance with the
Tenant’s covenants hereinbefore contained (but the Tenant may and shall if so
required by the Landlord remove at such time tenant’s fixtures the Tenant making
good all damage occasioned by the removal) (33)    To pay to the Landlord all
reasonable and properly incurred solicitors’ costs and surveyors’ and
consultants’ fees and other reasonable expenses properly incurred by the
Landlord attendant upon or incidental to every application made by the Tenant
for a consent or licence required or made necessary by this deed whether they be
granted or (on reasonable grounds) refused or whether the application be
withdrawn but not (for the avoidance of doubt) where consent is unreasonably
withheld



--------------------------------------------------------------------------------

(34)    To the extent following to indemnii3r and keep indemnified the Landlord
and the Superior Landlord from and against any liability in respect of all
actions proceedings claims demands losses and expenses damages and other
liability in respect of:    (a)    any injury to or the death of any person or
damage to any property movable or immovable by reason of or arising in any way
out of the repair state of repair condition or the user of or any alteration to
the Property save as the result of any Inherent Defect for which the Tenant is
not responsible pursuant to the terms of this Lease    (b)    save as to any
interference or alleged interference with or obstruction of any right or alleged
right of light air drainage or other right or alleged right benefiting any
adjoining or neighbouring property    (c)    any stoppage of the drains caused
by the Tenant or its servants agents or invitees used in common with the owner
or occupier of any adjoining or neighbouring property    (d)    all general
rates which may be payable by the Landlord as a result of the Tenant vacating
the Property at any date prior to the determination of the Term (35)    Save
where the same result from the user of the Property for the purposes expressly
permitted by these presents to observe and perform the covenants stipulations
and other matters set out in part 2 of the Third Schedule so far as they relate
to or affect the Property or any part of it and at all times to indemnify the
Landlord from and against all actions proceedings costs claims demands and
liability arising directly or indirectly out of any breach or nonobservance of
any of such covenants stipulations and other matters by the Tenant its servants
or agents (36)    To give written notice to the Landlord of any notice order or
proposal for a notice or order directly or indirectly affecting the Property or
the Estate within a reasonable time of it being served on the Tenant or the
Property and to provide the Landlord with a copy of it and if so required by the
Landlord and at the Landlord’s expense to join in making such objections or
representations concerning such matters as the Landlord may require (37)    To
pay to the Landlord any VAT chargeable in respect of any payment made by the
Tenant under any of the terms of or in connection with this Lease or in respect
of any payment made by the Landlord where the Tenant agrees in this Lease to
reimburse the Landlord for such payment



--------------------------------------------------------------------------------

(38)    Not without the previous consent in writing of the Landlord (such
consent not to be unreasonably withheld or delayed) to erect on or affix to the
Property any apparatus for the reception or transmission of television radio
wireless or telegraphy and in the event of such permission being obtained not to
make any claim against the Landlord in respect of any disturbance of or
interference with the reception or transmission of television radio or wireless
or telegraphy caused by the use of electrical apparatus or installations on any
premises in the control or occupation of the Landlord including in particular
any premises in respect of which the Landlord is either immediately or mediately
the landlord (39)    Without prejudice to the foregoing covenant not to use or
permit or suffer any radio electric or electronic equipment to be used in the
Property in such manner or condition as persistently to cause electric
electronic or other forms of interference to adjoining or neighbouring premises
or equipment owned or operated there (40)    Within a reasonable time of
becoming aware of the same to give notice in writing to the Landlord of any
defect in the state of the Property which would or might give rise to any
obligation on the Landlord to do or refrain from doing any act or thing in order
to comply with the duty of care imposed on the Landlord pursuant to the
Defective Premises Act 1972 and save where the same results either directly or
indirectly from an Inherent Defect for which the Tenant is not responsible
pursuant to the terms of this Lease to indemnify and keep indemnified the
Landlord from or against any loss claims actions costs or demands arising from a
failure to give such notice within a reasonable time 41)    To ensure that every
fuel burning appliance employed on the Property is constructed so as
substantially to consume or burn the smoke arising therefrom and for this
purpose but without prejudice to the generality of the provisions of this clause
to install only fuel burning appliances in respect of which the prior approval
of the Landlord has been obtained (such approval not to be unreasonably withheld
or delayed) and will not use or suffer to be used negligently any such fuel
burning appliance so that the smoke arising therefrom is not substantially
consumed or burnt and will not cause or permit any grit or noxious or offensive
effluvia to be emitted from any chimney flue or other apparatus on the Property
without using the best practicable means for preventing or counteracting such
emission

LANDLORD’S COVENANTS

6. THE Landlord agrees with the Tenant to perform and observe the following
covenants:-

 

(1) The Tenant shall peaceably hold and enjoy the Property throughout the Term
without any interruption by the Landlord or by any person rightfully claiming
through under or in trust for the Landlord or by title paramount



--------------------------------------------------------------------------------

(2)    (a)    To use its best endeavours to procure that the Superior Landlord
insures and keeps insured the Estate PROVIDED THAT at the Landlords discretion
the Landlord may insure the Building with some insurance office or underwriters
of repute in the full reinstatement cost thereof against loss or damage by the
insured and promptly makes all payments for that purpose including the cost of
inspections by the insurers’ surveyors and subject to Clause 7(6) of this deed
to use its best endeavours to procure that the Superior Landlord lays out and
expends all the money which shall be paid by such insurance office or
underwriters iii respect of the Property (save for loss of rent) in rebuilding
or otherwise reinstating with all reasonable speed the Property making up any
deficiency out of its own resources save to the extent that any deficiency
arises by virtue of any act or default of the Tenant its servants agents or
employees    (b)    Not more frequently than once in every year and on a request
therefor from the Tenant to produce to the Tenant a copy of such policy (or
brokers’ details thereof and of the receipt for the last premium paid    (c)   
To use all reasonable endeavours to cause the interest of the Tenant to be noted
either specifically or generally on any such policy (3)    Save where prevented
by causes beyond the Superior Landlord or the Landlord’s control to carry out or
procure that the Superior Landlord carries out and provides the works and other
functions and operations referred to in paragraphs 2,3 and 4 (and paragraph 16
in the event that the Landlord reasonably considers it necessary or desirable to
carry out any such work as is referred to in that paragraph) of Part 2 of the
Fourth Schedule to this deed PROVIDED that without prejudice to the said-Fourth
Schedule the Landlord may at its sole discretion and at any time withhold or
vary any of such works functions and operations PROVIDED FURTHER that such
withholding or variation shall not materially impair the Tenant’s use or
enjoyment of the Property (4)    The Landlord acknowledges that there shall be
excluded from the Service Charge the cost of any repairs to the Building
necessitated by the Inherent Defect or in the Building of which it has notice or
which it ought reasonably to have had prior notice. (5)    Where in this Lease
it is stated that the consent of the Landlord will not be unreasonably withheld
or delayed the Landlord covenants that it will not unreasonably withhold or
delay such consents



--------------------------------------------------------------------------------

(6)    The Landlord will use its reasonable endeavours to obtain promptly and
free from unsatisfactory terms and conditions the consent of any Superior
Landlord where such consent is required for any matter proposed or required by
the Tenant under the terms of this Lease as a provision contained in any
Superior Lease (7)    The Landlord will procure that the Tenant its staff
visitors and others authorised by it are able subject to security requirements
in place for the Building and the Estate as a whole to gain access to the
Property at all times of the day and night on every day of the year (8)   
Except with the prior written consent of the Tenant the Landlord will not vary
the name the postal address of the Building and no naming rights in respect of
the Building will be conferred on any other tenant or other occupier who has at
any time any interest or rights affecting the whole or any part of the Building

GENERAL PROVISIONS

7. THE following further provisions shall have effect:

FORFEITURE

(1) If and whenever the rent reserved or made payable by the Tenant in this deed
or any part of it shall be in arrear and unpaid for Fourteen (14) days after it
shall have become due (whether legally demanded or not) or if the Tenant shall
at any time fail or neglect to perform or observe any of the covenants
conditions or agreements in this deed and on the part of the Tenant to be
performed or observed or if the Tenant being a company shall enter into
liquidation (other than a voluntary liquidation for the purpose of
reconstruction or amalgamation of a solvent company where the reconstructed or
amalgamated company assumes the obligations of the liquidated company hereunder)
or otherwise cease to exist or if the Tenant being an individual shall become
bankrupt or shall have a receiving order made against him or enter into any
arrangement or composition with his creditors and if the expression “the Tenant”
shall include more than one company or individual the right of forfeiture herein
shall arise in the event of any such company or individual entering into
liquidation or becoming bankrupt as aforesaid then and in any such cases it
shall be lawful for the Landlord or any person or persons duly authorised by the
Landlord to re-enter the Property or any part of it in the name of the whole and
thereon the Term shall absolutely determine but without prejudice to any right
of action or remedy of the Landlord in respect of any antecedent breach of any
of the covenants by the Tenant contained in this deed

POWER TO DEAL WITH THE LANDLORD’S LAND

(2) The Landlord and Superior Landlord shall have the power at all times without
obtaining any consent from or making any compensation to the Tenant to deal as
the Landlord and Superior Landlord may think fit with any building or any land
or property



--------------------------------------------------------------------------------

which is now or shall at any future time be held by the Landlord or Superior
Landlord adjoining opposite or near to the Property and to erect or suffer to be
erected on such adjoining opposite or neighbouring land or property any building
whatsoever whether such building shall or shall not affect or diminish the light
or air which may now or at any time or times during the Term be enjoyed by the
Tenant or the occupiers for the time being of the Property or any part of it or
otherwise constitute an inconvenience PROVIDED THAT nothing so done shall be
allowed materially to impair the Tenants enjoyment of the Property

EXCLUSION OF LANDLORD’S LIABILITY

 

(3) So far as permitted by law the Landlord shall not be responsible to the
Tenant or any underlessee servant agent licensee or invitee of the Tenant or
other person occupying or on the Property or any part of it or calling upon the
Tenant or such other persons as aforesaid for any accident or injury suffered by
any person or damage to or loss of any chattel or property sustained on the
Property or on other parts of the Estate or in the event of:-

 

(i) any works carded out or other things done by the Landlord permitted or
required by the provisions of this deed or in the performance of the services
impeding or temporarily obstructing any doors giving access to the Property or

 

(ii) the Tenant incurring any damage or loss directly or indirectly occasioned
by or arising out of any regulations made by the Landlord for the control of
traffic to and from the Property or other parts of the Estate

NOTICES

(4) Without prejudice to any other lawful method of service all notices
authorised by this deed or by statute to be served may be served in accordance
with the provisions of Section 196 of the Law of Property Act 1925 and the
Recorded Delivery Service Act 1962

REBUILDING

(5) In any rebuilding or reinstatement of the Property following damage or
destruction by any of the Insured Risks neither the Landlord nor the Superior
Landlord shall be obliged to lay out insurance moneys in rebuilding or
reinstatement in accordance with the previous sections elevations and
specifications of the Property but it shall be sufficient if the Property is
restored so as to provide the Tenant with premises reasonably equivalent to and
no less commodious than the Property and thereafter all the covenants and
conditions of this deed shall apply to such accommodation mutatis mutandis as
they applied to the Property



--------------------------------------------------------------------------------

TENANT’S GOODS LEFT IN PROPERTY

(6) If at such time as the Tenant has vacated the Property after the
Determination of the Term any property of the Tenant shall remain in the
Property and the Tenant shall fail to remove the same within Twenty-eight
(28) days after being requested in writing by the Landlord so to do the Landlord
may as the agent of the Tenant (and the Landlord is hereby appointed by the
Tenant to act as such) sell such property and shall then hold the proceeds of
sale after deducting the costs and expenses of removal storage and sale
reasonably and properly incurred by it to the order of the Tenant

DIVISION OF PARTY WALLS

(7) Such of the division walls fences or structures as divide the Property from
other premises shall be deemed to be party structures and to belong in equal
halves (considered as divided vertically down or along the middle throughout the
whole length) to the premises on either side and the provisions of Section 38 of
the Law of Property Act 1925 shall apply to them

RENT ABATEMENT

 

(8) (a) If the Property or any part of it shall at any time during the term be
destroyed or damaged by any of the insured-risks so as to be-unfit for use or
occupation or if the Property or any part of it shall be damaged or destroyed so
as to be unfit for use and occupation then to the extent that the policy or
policies of insurance effected by the Superior Landlord or the Landlord against
the risk of loss of rent shall not have been vitiated or payment of the policy
money refused in whole or in part in consequence of any act or default of the
Tenant the rents hereby reserved or a fair proportion of them according to the
nature and extent of the damage or the affect it has on the Tenant’s beneficial
user of the Property sustained shall be suspended and cease to be payable until
the earlier of (i) the expiry of the period of three years from the date of such
damage or destruction or (ii) the date when the Property shall have been rebuilt
or reinstated and made fit for occupation and use and any dispute concerning
this sub-clause shall be determined by a single arbitrator in accordance with
the Arbitration Acts 1950 to 1996

 

  (b) In the event of any such destruction or damage as is referred to in
sub-clause (a) hereof where the Property or the First Property or such part of
either as aforesaid shall not be rebuilt or reinstated by the Landlord pursuant
to the covenant on its part herein contained within two years and nine months of
the date of such destruction or damage the Tenant may determine the said Term
(save as hereinafter mentioned) on the expiration of a period of three months
after service on the Landlord of a notice in writing of its intention so to do
such notice to be served at any time following the expiration of two years and
nine months from the date of such damage or destruction and following the
expiration of the said period of three months after the date of service of such
notice the Tenant’s obligations under this Lease shall cease



--------------------------------------------------------------------------------

RENT REVIEW

8. (1) THE rent first hereinbefore reserved and payable under this deed shall be
revised on 16th December 2000 and 16th December 2005 (hereinafter called the
“Review Dates”) and as from each review date the revised rent (ascertained in
accordance with the following provisions of this clause) shall become payable

 

(2) The revised rent shall subject to clause 8(10) be the greater of either:-

 

  (i) the rent first hereinbefore reserved and payable under the terms of this
deed immediately before the relevant review date (“the Current Rent”) or

 

  (ii) the Market Rent of the Property at the relevant review date

 

(3) For the purposes of this Clause it is hereby agreed and declared that at the
date hereof the Property comprises in area 9150 gross internal square feet of
office accommodation

 

(4) The expression “Market Rent” means the annual rent which might reasonably be
obtained iii the open market by a willing landlord from a willing tenant without
a premium being paid by either pasty for a lease (“the hypothetical Lease”) of
the Property that contains the same terms as this Lease except the annual rent
first reserved at clause 4 of this Lease but includes the provisions for rent
review on the review dates such Lease being for the residue of the term of the
Lease at the relevant review date or 5 years whichever is the greater with
vacant possession at the commencement of the hypothetical term upon the
following assumptions:-

 

  (a) that all the provisions of this deed have been duly observed and
performed; and

 

  (b) that the user permitted by this deed and all parts of the Property comply
with the enactments relating to Town and Country Planning free from onerous
conditions; and

 

  (c) that on the relevant review date no damage to or destruction of the
Property or its services or any interference with such services has occurred nor
any damage to or destruction of or interference with any part of the state or
anything else in respect of which the Tenant enjoys rights has occurred; and

 

  (d) that the Property is fit for immediate occupation and use and no work has
been carried out on the Property by the Tenant its sub-tenants or their
predecessors in title which has diminished the rental value of the Property; and



--------------------------------------------------------------------------------

  (e) that the Tenant has received and has already enjoyed the full benefit of
any concessionary rent free period and/or other inducement in relation to the
fitting- out of the Property that a willing Landlord might grant or give to a
willing Tenant on such a letting with vacant possession

and there being disregarded (if otherwise applicable) any effect on rental value
by reason of:-

 

  (a) the fact that the Tenant its sub-tenants or their respective predecessors
in title have been in occupation of the Property and

 

  (b) any goodwill attached to the Property since the commencement of the Term
hereby granted by reason of the carrying on there of the business of the Tenant
its sub-tenants or their predecessors in title in their respective businesses
and

 

  (c) all improvements authorised by the Landlord including those carried out
prior to the commencement of the Term or under the terms of this deed made by
the Tenant its sub-tenants or their respective predecessors in title otherwise
than at the cost of or in pursuance of an obligation to the Landlord or one
imposed by the terms of this deed or any previous deed pursuant to an obligation
to the Landlord and

 

  (d) so far as may be permitted by law all restrictions whatsoever relating to
rent or its recoverability and all provisions relating to any method of
determination of rent contained in any enactment

(5) The Market Rent shall be determined by agreement between the Landlord and
the Tenant but if by two months before any review date they shall not have
agreed the same the Market Rent may be determined by an independent chartered
surveyor of recognised standing being a member of a leading firm of surveyors
having been in practice continuously for at least ten years and having
substantial recent experience in valuing premises being situate in Greater
London and/or the Home Counties of a kind and character similar to those of the
Property to be agreed upon in writing by the Landlord and the Tenant or in
default of such agreement to be nominated by the President or other officer duly
authorised for that purpose of the Royal Institution of Chartered Surveyors on
the application of either the Landlord or the Tenant such surveyor to act. as an
expert and to afford to the parties hereto the right to make written
representations and to comment in writing on the written representations of the
other the costs of such determination being in the award of such surveyor

(6) If the said surveyor shall fail to determine the Market Rent in the manner



--------------------------------------------------------------------------------

hereinbefore provided or if he shall relinquish his appointment or die or if it
shall become apparent that for any reason be will be unable to complete his
duties hereunder either the Landlord or the Tenant may apply to the said
President or other officer for a substitute to be appointed in his place which
procedure may be repeated as many times as necessary

(7) In the event of the Landlord and the Tenant not having reached agreement or
the said surveyor’s award not having been published or the said surveyor or the
Landlord or the Tenant making application to the Court whether before or after
such publication and such application not having been finally determined by the
relevant review date for any reason whatever then in respect of the period of
time (“the interval”) beginning with the relevant review date and ending on the
quarter day immediately following the date on which agreement is reached or such
award is published or such application is finally determined whichever shall be
the latest the Tenant shall pay to the Landlord in the manner provided in this
deed the Current Rent PROVIDED THAT at the expiration of the interval there
shall be due as a debt payable by the Tenant to the Landlord on demand the
amount by which the Market Rent agreed upon by the Landlord and the Tenant or
determined by the said surveyor or the Court as the case may be shall exceed (if
it does so) the Current Rent together with interest on such amount at a rate
equal to the base rate of National Westminster Bank Pie from time to time but in
respect of both the said excess and the said interest on it duly apportioned on
a daily basis in respect of the interval or (in relation to any part of such
amount) in respect of such shorter period as such part shall have been due and
payable

(8) The revised rent agreed or determined pursuant to the terms of this clause
shall be endorsed by way of memorandum on this deed and the counterpart and
signed by or on behalf the Landlord and the Tenant

 

(9) (a)    The provisions of this clause are not intended to confer an option
upon the Landlord to have the said rent revised

 

  (b)    In this clause time shall not be of the essence

SURRENDER

 

9 In the event that the user hereby permitted or a substantial part thereof
being prevented by due process of law from being enjoyed having regard to the
covenants restricting user affecting the Landlord’s reversion at the date hereof
the Tenant shall have the right to surrender this Lease to the Landlord for no
consideration upon the expiry of three months written notice to that effect such
surrender being without prejudice to any antecedent liabilities hereunder

THE 1954 ACT

 

10 Having been authorised so to do by order of the Mayor’s and City of London
County Court (No.M7928309 ) made on the 23rd day of December 1999 under the



--------------------------------------------------------------------------------

    provisions of Section 38(4) of the 1954 Act (as amended by Sections of the
Law of Property Act 1969) the parties hereto agree that the provisions of
Sections 24-22 of the 1954 Act shall be excluded in relation to the demise
hereby created

IN WITNESS whereof this deed was duly executed on the date stated above

THE FIRST SCHEDULE

The Building

PART ONE

ALL THAT piece of land situate at Mole Business Park Leatherhead in the County
of Surrey together with the Office and Warehouse Building erected thereon or on
part thereof and shown for identification purposes only edged red on Plan B

PART TWO

“The Property” means ALL THAT Warehouse premises shown for the purposes of
identification only edged red on Plan C being part of the Estate including:

 

1. the paint paper and other decorative finishes applied to the interior of the
external walls of the Building but not any other part of the external walls

 

2. the underside of the suspended ceiling down to top surface of concrete floor
slab beneath the raised floor excluding any parts of the structural frame of the
Building but including any cladding covering or decorative finishes of such
parts

 

3. the entirety of any non-load-bearing internal walls wholly within the
Property

 

4. the inner half severed medially of the internal non-load-bearing walls
dividing the Property from other parts of the Building

 

5. the doors and the door frames but excluding the external windows and window
frames of the Building

 

6. all additions and improvements to the Property

 

7. all the Landlords fixtures and fittings and fixtures of every kind which
shall from time to time be in or upon the Property whether originally affixed or
fastened to or upon the Property or otherwise except any such fixture installed
by the Tenant that can be removed from the Property without defacing the same
and

 

8. any Pipes wholly in or on the Property that exclusively serve the Property



--------------------------------------------------------------------------------

THE SECOND SCHEDULE

Rights and privileges granted

 

1. The free and uninterrupted passage and running of water soil gas electricity
and compressed air telephone and other services to and from the Property through
and along all the conduits ducts pipes drains channels watercourses sewers wires
and cables which are now or may hereafter during the Term hereby granted be in
over or under the Estate and any adjoining premises belonging to the Superior
Landlord or the Landlord

 

2. The right of way in common with all others entitled thereto over and along
the Estate Road coloured brown on Plan A with or without vehicles for the
purposes only of access to and.egress from the Property

 

3. The right for the Tenant and all persons expressly or by implication
authorised by it (in common with the Landlord and all other persons having a
like right) to use the Common Parts (subject always to the Use Covenants) fir
all proper purposes in connection with the use and enjoyment of the Property

 

4. Subject to the exceptions and reservations hereinafter set out a right of way
(in common with the Landlord and all other persons having a like right) on foot
only over the pedestrian way coloured in yellow on Plan B and a right of way (in
common with the Landlord aforesaid) with or without vehicles on the roadway
cross hatched green on Plan B

 

5. The right for the Tenant (in common with the Landlord and all other persons
having a like right) to use such toilets in the Building as shall be designated
from time to time in writing by the Landlord together with any necessary rights
of way for the purpose of gaining access to and egress from such toilets

 

6. The right of support and protection for the benefit of the Property as is now
enjoyed from all other parts of the Building

 

7. The right to use (including any necessary ancillary rights of access and
egress) the 12 car- parking spaces shown coloured green on Plan D annexed hereto
for the parking of cars used by the employees and staff of the Tenant

THE THIRD SCHEDULE

Exceptions and Reservations

PART ONE

 

1. The right to enter upon the Property for all or any of the purposes mentioned
in this deed provided that the person or persons exercising such right shall
cause as little damage and inconvenience as possible and make good all damage
caused to the Property



--------------------------------------------------------------------------------

2. The free and uninterrupted passage and running of water soil gas oil
electricity telephone optical or other cables and compressed air and other
services from and to all other parts of the Building or the Estate and from and
to all other buildings premises and land belonging to the Landlord or the
Superior Landlord or not through and along all pipes which are now or may
hereafter during the term hereby granted be in on over or under the Property

 

3. To connect to and use all such pipes aforesaid for the benefit of other parts
of the Building or the Estate and any adjoining or neighbouring land capable of
benefiting therefrom whether or not belonging to the Landlord or the Superior
Landlord

 

4. To enter upon the Property or any other part of the Estate and to construct
in over or under them or either of them and thereafter to inspect cleanse repair
replace or renew drains sewers water gas oil electric and other pipes service
pipes cables and conduits from any other part of the Estate and to connect to
and use the said drains sewers water gas oil electric pipes and other service
pipes cables and conduits making good to the reasonable satisfaction of the
Tenant any damage to the Property with all reasonable dispatch at the cost and
expense of the person who shall have caused such works to be carried out
minimising so far as reasonably possible any disruption to the use and enjoyment
of the Property and so far as available within the Estate providing to the
Tenant free of charge such alternative parking as may be appropriate having
regard to the extent of any disruption

 

5. All other easements or other rights in the nature of easements or
quasi-easements now enjoyed or capable of being enjoyed by other parts of the
Estate or by any adjoining or neighbouring property

 

6.1 The right at any time during the Term where necessary and at reasonable
times and upon 48 hours prior written notice except in cases of emergency to
enter (or in cases of emergency to break into and enter) the Property

 

6.1:1 to inspect cleanse connect to repair remove replace with others alter or
execute any works whatever to or in connection with the Pipes easements or
services referred to in this schedule

 

6.1:2 to view the state and condition of and repair and maintain the Building
and the Other Buildings where such viewing or work would not otherwise be
reasonably practicable

 

6.1:3 to carry out work or do anything whatever comprised within the Landlord’s
obligations in this lease

 

6.1:4 to take schedules or inventories of fixtures and other items to be yielded
up on the expiry of the Term and



--------------------------------------------------------------------------------

6.1:5 to exercise any of the rights granted to the Landlord by this lease
PROVIDED THAT the Landlord will cause as little inconvenience disruption and
damage to the Tenant’s business and the Property as reasonably practicable and
will repair any such damage forthwith to the reasonable satisfaction of the
Tenant

 

6.2 Save for rights of way the Fights of light air support protection shelter
and all other easements and rights (save for rights of way) now or after the
date of this Lease belonging to or enjoyed by any other parts of the Estate
PROVIDED THAT such exceptions and reservations of rights will not adversely
affect the Tenant’s beneficial use and occupation of the Property

 

7. The rights of light air support protection shelter and all other easements
and rights now or after the date of this lease belonging to or enjoyed by any
other parts of the Building or the Estate PROVIDED THAT such exceptions and
reservations of rights will not adversely affect the Tenant’s beneficial use and
occupation of the Property

 

8.1 Full right and liberty at any time after the date of this Lease:

 

8.1:1 to alter raise the height of or rebuild the Building including the
connection or keying into brickwork of any building or the Other Buildings or

 

8.1:2 to erect other buildings of any height in such manner as the Landlord
shall think fit notwithstanding the fact that the same may obstruct affect or
interfere with the amenity of or access to the Premises or the passage of light
and air to the Premises

 

8.1:3 to construct erect maintain or replace any erections or structures
surrounding the car parking areas any lighting of the-Building any signs or
signage at the Building provided

 

8.1:4 to alter the route of any rights of way or of services or others
notwithstanding that there may be loss of amenity caused thereby so as to
facilitate or service any of the works referred to in this clause

PROVIDED THAT no such exceptions and reservations shall adversely affect the
Tenant’s beneficial use and occupation of the Property or infringe the Tenants
Fights hereunder

 

9. A right of way with or without vehicles (save for vehicles used in connection
with any construction or development work) at all times and for all purposes
over and along that part of the Building shown hatched in blue on Plan B



--------------------------------------------------------------------------------

PART TWO

Matters to which the demise is subject

All entries and other matters contained in or referred to in the Registered
title Numbers SY567488 in respect of the Landlord’s title to the Estate in so
far as the same are still subsisting and relate to and affect the Property

THE FOURTH SCHEDULE

Service Expenses

PART ONE

 

1.      In this Schedule the following expressions shall have the following
meanings:    (a)      “the Tenants proportion” shall mean 19%    (b)    “the
service expenses” shall mean the proportion attributable to the Building
pursuant to the terms of the Superior Lease (or which would have been
attributable to the Building pursuant to the terms of the Superior Lease had the
Superior Lease still been subsisting) of such of the costs expenses fees
outgoings and other money specified in Part 2 of this Schedule as are incurred
or paid by the Superior Landlord or (if the Superior Lease shall cease to
subsist) by the Landlord in respect of the Estate and shall at the discretion of
the Superior Landlord or (as the case may be) the Landlord include a sum or sums
of money by way of reasonable provision for anticipated expenditure in respect
of the service expenses which the Superior Landlord or (as the case ay be) the
Landlord may in its reasonable discretion allocate to a service year and
consider fair and reasonable in the circumstances    (c)    “the service year”
shall mean the period of Twelve (12) calendar months ending on the 31st day of
December in each year or on such other date as the Landlord may from time to
time notify in writing to the Tenant 2.    The Tenant will pay to the Landlord
at the times and in the manner set out below the Tenant’s proportion of the
service expenses:    (a)    The Landlord will as soon as practicable after the
commencement of the Term and thereafter on or about the end of each service year
make and notify in writing to the Tenant a reasonable estimate of the service
expenses to be incurred or paid during the next service year    (b)    The
Tenant shall pay the Tenant’s proportion of the estimated service expenses under
sub-paragraph (a) by equal installments in advance on the usual quarter days in
each year or proportionately for any period less than a quarter the first
payment whereof shall be made in respect of the period from the date hereof to
the quarter day next following the date hereof PRO VIDEL) that (i) such first
payment shall be payable within seven days of



--------------------------------------------------------------------------------

      the notification to the Tenant of the amount thereof together with the
installments in respect of any quarterly period which shall have commenced
before such notification and (ii) if the estimate of the service expenses in
respect of any service year shall not have been notified to the Tenant as
aforesaid before the quarter day immediately preceding the commencement of such
service year the Tenant shall continue to pay such quarterly installments at the
rate last payable by it until such notification and (iii) if such notification
shall have been given before the quarter day immediately preceding the
commencement of any service year in respect of such service year the installment
payable on the said quarter day shall be at the new rate so notified to the
Tenant    (c)      Unless prevented by causes beyond the Landlord’s reasonable
control as soon as possible following the end of each service year the Landlord
will prepare and deliver to the Tenant a statement. (audited (if requested by
written notice by the Tenant to the Landlord so to do) by an independent
chartered or certified accountant in private practice) of the service expenses
for that service year and the sum payable by the Tenant and the Tenant will
within fourteen days of the delivery of such statement pay to the Landlord any
balance shown by such statement to be due from the Tenant as being in excess of
the aggregate amount of the quarterly installments paid by the Tenant in respect
of that service year (payments made in respect of the quarter commencing on the
quarter day immediately preceding any service year being apportioned on a daily
basis in respect of the periods respectively terminating on and commencing
immediately after the end of each service year) and in the event of the
aggregate amount so paid by the Tenant exceeding the Tenant’s proportion of the
service expenses for that service year the Landlord shall credit the amount of
the excess by way of set- off against the next installment or installments due
from the Tenant on account of the Tenant’s proportion of the service expenses
PROVIDED that the provisions of this sub-paragraph shall continue to apply
notwithstanding the Determination of the Term but only in respect of the period
down to such Determination the Tenant’s proportion of the service expenses for
the service year during which such determination occurs being apportioned for
the said period on a daily basis    (d)    Such statement as to the amount of
the estimated or actual service expenses shall in the absence of manifest error
be final and binding upon the parties hereto 3.      The Tenant shall not be
entitled to object to any item comprised in the service expenses by reason that
such item may or does benefit one or more other tenants on the Estate more than
it benefits the Tenant PROVIDED THAT such item relates to services provided in
the interests of good estate management for the Estate as a whole



--------------------------------------------------------------------------------

PART TWO

The service expenses comprise all reasonable and properly incurred costs charges
commissions premiums fees interest and expenses reasonably incurred paid or
provided for by the Superior Landlord or the Landlord:-

 

1.      In respect of insurance (before deduction of any commission or
allowance) pursuant to Clause 6(2) of this deed 2.    In connection with or
relating to inspecting cleaning draining emptying operating lighting decorating
repairing maintaining and when requisite modifying or renewing and rebuilding
all walls flues gutters drains pipes sewers channels conduits ducts wires cables
watercourses fences walls roadways pavements forecourts parking areas floors
balconies entrances ways passages areas and any other services easements things
or conveniences (not limited in kind to those enumerated above) which shall at
any time during the Term serve the Estate or any part thereof and be capable of
being used or enjoyed by the Building or the lessees or occupiers thereof or any
part thereof in common with any other person 3.    In the maintenance repair
decoration cleansing and renewal of all pavements forecourts sewers drains
sewage pumps and associated machinery watercourse s pipes wires conduits fences
hydrants and other conveniences the use or benefit of which is common to or is
shared by the Building and other adjoining or neighbouring premises 4.    In the
tending and keeping tidy and planting with such flora as the Landlord shall
reasonably deem to be appropriate the common parts of the Estate and such other
parts not intended for letting 5.    In providing operating maintaining testing
repairing and when requisite modifying or renewing a fire alarm system
(including where possible a direct link with the fire brigade) and in addition
fire fighting equipment in those parts of the Estate not intended to be demised
to a tenant 6.    In providing maintaining repairing renewing and replacing
furnishings decorations appointments fittings bins receptacles tools appliances
apparatus and other equipment and materials which the Landlord may consider
desirable or necessary for the Estate in the interests of good estate management
7.    In discharging all payments of the kinds mentioned in Clauses 5(2) and
5(3) of this deed relating to any part of the Estate or its appurtenances not
intended to be demised to a tenant



--------------------------------------------------------------------------------

8.    In discharging the amount which the Landlord or Superior Landlord shall be
called upon to pay as a contribution towards the expense of repairing
maintaining rebuilding and cleansing all ways roads pavements sewers drains
pipes watercourses party walls party structures party fences or other
conveniences (not limited in kind to those enumerated above) which may belong to
or be used for the Estate in common with other premises near to or adjoining it
9.    In discharging the cost of the supply and running of electricity telephone
facilities and water for all purposes in connection with the common parts of the
Estate and other parts not intended for letting PROVIDED THAT such services are
provided in the interests of good estate management 10.    In employing or
obtaining the services of such persons as the Landlord reasonably considers
necessary or desirable for caretaking porterage security management and
providing and maintaining the services on the Estate and all other expenditure
incidental thereto including (but without limiting the generality of such
provision) the payment of statutory and such other health pension welfare and
other payments contributions and premiums as the Landlord may in its absolute
discretion deem desirable or necessary and the provision of uniforms working or
protective clothing burglar alarms surveillance telecommunications or monitoring
apparatus entrance and exit barriers and other materials or equipment for the
efficient performance of their duties 11.    In providing reasonable staff
accommodation (on such terms as the Landlord may reasonably determine) for any
person referred to in paragraph 10 above PROVIDED that in respect of any such
accommodation which is not situated on the Estate the Landlord or Superior
Landlord shall only be entitled to include in the service expenses reasonable
costs charges and expenses of a revenue nature (and not of a capital nature)
incurred in the provision of such accommodation 12.    In providing maintaining
and renewing and replacing notice boards notices signs and directions at the
entrances to and exits from the Estate and in such other places as the Landlord
may consider expedient 13.    In the collection of the rents and other payments
due from tenants on the Estate and the administration and management of the
Estate and the performance of the Landlord’s/Superior Landlord’s obligations in
this deed or payable to any solicitors accountants surveyors valuers or
architects or other professional advisers whom the Landlord or Superior Landlord
may from time to time employ or commission in connection with such matters
including the reasonable cost of preparing or causing to be prepared statements
or certificates of and auditing the service expenses (or where no such persons
are employed a reasonable charge by the Landlord or Superior Landlord for
performing such functions in respect of the Estate shall be substituted)



--------------------------------------------------------------------------------

14.    In complying with the provisions of any enactment insofar as such
provisions apply to the Estate and save where the Tenant or any other tenant of
the Landlord is responsible therefor whether or not pursuant to the terms of
this deed 15.    Of or incidental to taking all steps deemed desirable or
expedient by the Landlord in complying with making representations against or
otherwise contesting or dealing with every notice regulation or order of any
competent locator other authority in relation to the Estate or its appurtenances
(except insofar as the Tenant or any other tenant of the Landlord is responsible
therefor whether or not pursuant to the terms of this deed) and to the extent
only that such steps are taken in the interests of good estate management and
not for the purpose of protecting or enhancing the value of the Landlord’s
reversionary interest in the Estate 16.    In the carrying out of all other work
or doing of any other act or thing or providing services (in all cases) of any
kind whatsoever which the Landlord may from time to time reasonably consider
necessary or desirable for the purpose of maintaining the Estate or its
amenities or for the benefit of the Estate or the tenants or occupiers for the
time being of it

FIFTH SCHEDULE

Service Charge

PART A

Definitions

 

1.    ‘Services’ means the services facilities and amenities specified in Part C
and D of this schedule 2.    ‘Computing Date’ means 31” December in every year
of the Term or such other date as the Landlord may from time to time nominate
and ‘Computing Dates’ shall be construed accordingly provided that there shall
be no more than one change of computing date in one calendar year 3.   
‘Financial Year’ means the period: 3.1    from the commencement of the Term to
and including the first Computing Date and subsequently 3.2    between 2
consecutive Computing Dates (excluding the first Computing Date from but
including the second Computing Date in the period) and ‘Financial Years’ shall
be construed accordingly 4.    ‘Gross Annual Expenditure’ means in relation to
any Financial Year the aggregate of: 4.1    all costs expenses and outgoings
whatever incurred by the Landlord during that Financial Year in or incidentally
to providing all or any of the Services and any VAT payable



--------------------------------------------------------------------------------

4.2    all costs incurred by the Landlord during that Financial Year in relation
to the matters specified in Part D of this schedule (‘Additional Items’) and any
VAT payable and 4.3    such sums (if any) as the Landlord shall in its absolute
discretion consider appropriate to charge in that Financial Year by way of
provision for anticipated expenditure in any future Financial Years in respect
of any of the Services or the Additional Items but ‘Gross Annual Expenditure’
shall not include any expenditure in respect of the maintenance or repair of any
part of the Building or of any thing in the Building whose maintenance or repair
is the exclusive responsibility of the Tenant or any other tenant in the
Building 5.    ‘Annual Expenditure’ means in relation to any Financial Year the
Gross Annual Expenditure for that Financial Year less the aggregate of: 5.1   
(if in the Financial Year in question or in any previous Financial Year the
Landlord has incurred any costs or expenses in or incidentally to making good
any loss or damage covered by any policy of insurance maintained by the Superior
Landlord or the Landlord pursuant to its obligations in this lease) all (if any)
amounts recovered by the Landlord in the Financial Year in question pursuant to
such policy of insurance and 5.2    (if in the Financial Year in question or in
any previous Financial Year the Landlord has incurred any costs or expenses in
or incidentally to providing any of the Services or in relation to any of the
Additional Items which are recoverable (in whole or in part) from any person
other than the Tenant or any other tenant in the Building) all (if any) amounts
recovered by the Landlord in the Financial Year in question from any such person
6.    The ‘Service Charge’ means subject to the provisions of Clause 15 of this
Schedule the Service Charge Percentage of the Annual Expenditure 7.    ‘Staff
Accommodation’ means all parts of the Building which from time to time are
exclusively occupied or used by or are designated by the Landlord for the
exclusive occupation or use of porters caretakers or any ancillary staff or any
other persons engaged in the performance of the Services 8.    ‘Lettable Areas’
means all parts of the Building (not comprising Staff Accommodation or Common
Parts) which from time to time is either occupied by a tenant or tenants for
residential office or commercial purposes or are so constructed or adapted as to
be capable of being so occupied



--------------------------------------------------------------------------------

9.    ‘Retained Parts’ means all parts of the Building (including the Staff
Accommodation and the Common Parts) other than the Property and the other
Lettable Areas 10.    ‘Structure’ means: 10.1    the entirety of the roofs and
foundations of the Building 10.2    the entirety of all floors and ceilings of
the Building excluding the underside of the suspending ceiling down to the top
surface of the concrete floor slab beneath the raised floor but including any
parts of the structural frame of the Building but excluding any cladding
covering or decorative finishes of such parts 10.3    the entirety of all
external walls of the Building (but excluding the paint paper and other
decorative finishes applied to the internal faces of such walls) 10.4    the
entirety of all “load-bearing walls pillars and other structures of the Building
(but excluding the paint paper and other decorative finishes applied to the
faces of such walls pillars and other structures) and 10.5    the external
windows and window frames of the Building 10.6    all other parts of the
structure of the Building not referred to in the preceding paragraphs 10.1 to
10.5 11.    ‘Plant’ means all apparatus plant machinery and equipment within the
Building from time to time including without prejudice to the generality of any
goods lift, lift-shaft and boilers and items relating to mechanical ventilation
heating cooling and all security systems and electrical systems and all other
mechanical and engineering systems at the Building but excluding standby
generators window cleaning cradle and equipment building management systems and
public address systems

PART B

Performance of the Services and payment of the Service Charge

13 Performance of the Services

Subject to the Tenant paying the service charge the Landlord shall use all best
endeavours to perform the Services throughout the Term provided that the
Landlord shall not be liable to the Tenant in respect of:

 

13.1    any failure or interruption in any of the Services by reason of
necessary repair replacement maintenance of any installations or apparatus or
their damage or destruction or by reason of mechanical or other defect or
breakdown or frost or other inclement weather conditions or shortage of fuel
materials water or labour or any other cause beyond the Landlords reasonable
control



--------------------------------------------------------------------------------

14 Payment of the Service Charge

 

14.1    The Landlord shall as soon as possible after each Computing Date prepare
an account showing the Gross Annual Expenditure and the Annual Expenditure for
the Financial Year ending on that Computing Date and containing an itemised
summary of the income and expenditure referred to in it and upon such account
being certified by the accountant appointed by the Landlord it shall be
conclusive evidence for the purposes of this lease of all matters of fact
referred to in the account save in the case of manifest error on the face of the
account 14.2    The Tenant shall pay for the period from the term XXXXX date to
the Computing Date next following the Initial Provisional Service Charge the
first payment being a proportionate sum in respect of the period from and
including the term XXXXX date to and including the day before the next quarter
day having been paid prior to date of this Lease the subsequent payments to be
made in advance on the relevant quarters days in respect of the relevant
quarters 14.3    The Tenant shah pay for the next and each subsequent Financial
Year a provisional sum equal to a proper estimate by the Landlord’s Surveyor
acting as an expert and not as an arbitrator of what the Annual Expenditure is
likely to be for that Financial Year by 4 equal quarterly payments on the usual
quarter days 14.4    If the Service Charge for any Financial Year shall: 14.4:1
   exceed the provisional sum for that Financial Year the excess shall be paid
to the Landlord within fourteen days of demand or 14.4:2    be less than such
provisional sum the overpayment shall be credited to the Tenant on demand
against the next quarterly payment of the rent and other sums hereinbefore
reserved and the Service Charge 15 Variations 15.1    Upon notifying the Tenant
of such the Landlord may withhold add to extend vary or make any alteration in
the rendering of the Services or any of them from time to time if the Landlord
in its reasonable discretion deems it desirable and reasonable to do so in the
interests of good estate management



--------------------------------------------------------------------------------

15.2

   If at any time during the Term the total premises enjoying or capable of
enjoying the benefit of any of the Services or the Additional Items is increased
or decreased on a permanent basis or the benefit of any of the Services or the
Additional Items is extended on a like basis to any adjoining or neighbouring
premises or if some other event occurs a result of which is that the Service
Charge Percentage is no longer appropriate, to the Property the Service Charge
Percentage shall be varied with effect from the Computing Date following such
event in fair and reasonable a manner to be determined by the Landlord’s
Surveyor acting reasonably (acting as an expert and not as an arbitrator) except
that nothing contained in this Lease shall imply an obligation on the part of
the Landlord to provide the Services or the Additional Items to any adjoining or
neighbouring premises PART C The Services 16 Maintaining Structure and Retained
Parts

16.1

   Maintaining repairing inspecting and amending the Structure

16.2

   Maintaining and repairing the outer half severed medially of all internal
non-load-bearing walls dividing the Property from other parts of the Building

16.3

   Maintaining repairing and where appropriate treating washing down cleaning
the exterior painting and decorating to such standard as the Landlord may from
time to time reasonably consider adequate the Retained Parts including the
entirety of all walls floors and ceilings surrounding and all doors and windows
and door and window frames in the Retained Parts (but excluding any such items
or parts of them the maintenance of which is the exclusive responsibility of the
Tenant or any other tenant in the Estate)

16.4

   Without prejudice to the generality of the foregoing in 1999 and thereafter
every third year of the Term and in any event in the period of twelve months
immediately preceding the Determination of the Term the preparation and painting
of the outside of the Building in accordance with the covenants on the
Landlord’s part contained in the Superior Lease

17 Lights

The provision of and maintenance repair and replacement of lighting at the
Building (including any centralised lighting control and circuits)

18 Maintaining etc Pipes

Maintaining repairing cleansing emptying draining amending and renewing all
Pipes and any external water taps as often as is reasonably necessary in on
under or over the Building



--------------------------------------------------------------------------------

19 Maintaining etc fire alarms etc

Maintaining and renewing as often as is reasonably necessary any fire alarms
sprinkler system fire prevention and fire fighting equipment and ancillary
apparatus in the Retained Parts

20 Cleaning etc the Retained Parts

Cleaning treating polishing heating and lighting the Retained Parts to such
standard as the Landlord acting reasonably may from time to time consider
adequate

21 Plant etc

Supplying providing purchasing maintaining renewing replacing repairing
servicing overhauling and keeping in good and serviceable order and condition
all Plant together with all appurtenances fixtures fittings bins receptacles
tools appliances materials equipment and other things which the Landlord may
deem reasonably desirable or reasonably necessary for the maintenance appearance
upkeep or cleanliness of the Building or any part of it

22 Fixtures fittings etc

Supplying providing purchasing maintaining renewing replacing repairing
servicing overhauling and keeping in good and serviceable order and condition
all appurtenances fixtures fittings bins receptacles tools appliances materials
equipment and other things which the Landlord may deem reasonably desirable or
reasonably necessary for the maintenance appearance upkeep or cleanliness of the
Building or any part of it

23 Windows

Cleanings as frequently as the Landlord shall in its reasonable discretion
consider adequate the exterior of all windows and window frames in the Building
and replacing any broken windows and frames including those that form part of
the Property

24 Refuse

Collecting and disposing of refuse from the Estate and the provision repair
maintenance and renewal of plant and equipment for the collection treatment
packaging or disposal of refuse

25 Reception Facilities

Reception facilities on the ground floor of the Building are subject to clause
27 hereof



--------------------------------------------------------------------------------

26 Other services

Any other services in the interest of good estate management relating to the
Building or any part of it provided by the Landlord from time to time during the
Term and not expressly mentioned

27 Exclusion from Services

 

(a) PROVIDED FURTHER that notwithstanding the generality of the foregoing the
Tenant shall not be required to make any payments towards internal cleaning of
the demised premises or the retained parts or common parts excluding external
and internal windows (“the Cleaning Works”) where (and provided that) the Tenant
carries out the Cleaning Works on a shared basis with other occupiers of the
Building subject to such cleaning Works being carried out to the reasonable
satisfaction of the Landlord.

 

(b) The Tenant shall not be charged for the security system at the Property
provided that the Tenant operates to the reasonable satisfaction of the Landlord
its own security system and does not thereby at any time render the Building
unsecure and in default of the same the Landlords own security system will be
utilised for the Building and will form part of the charged to the Tenant

 

c) The Tenant shall not be liable through the Service Charge for the cost of
repair to the Building attributable to the inherent Defect

 

(d) The Tenant shall not be liable to the Landlord for the cost of reception
facilities where such reception is and continues to be operated by or in
conjunction with the Tenant in accordance with the Use Covenants to the
Landlords reasonable satisfaction

PART D

The Additional Items

28 Fees

 

28.1    The fair and reasonable and properly incurred fees and disbursements
(and any VAT payable on them) of: 28.1:1    the Landlord’s Surveyor or an
Accountant or any other individual firm or company employed or retained by the
Landlord for (or in connection with) such surveying or accounting functions in
relation to the Building



--------------------------------------------------------------------------------

28.1:2

   any Managing Agents (whether or not the Landlord’s Surveyor) but so that any
such fee shall not form more than 10% of the Service Charge employed for or in
connection with:

28.1:2.1

   the maintenance and management of the Building

28.1:2.2

   the collection of the rents and all other similar sums due to the Landlord
from the tenants of the Building

28.1:2.3

   the performance of the Services and any other duties in and about the
Building or any part of it relating to (without prejudice to the generality of
the above) the general management administration security maintenance protection
and cleanliness of the Building

28.1:3

   any individual firm or company reviewing and where advised in accordance with
normal insurance practice valuing the Building for the purposes of assessing the
full cost of rebuilding and reinstatement

28.1:4

   any individual firm or company providing caretaking or security arrangements
and services to the Building

28.1:5

   any other individual or individuals firm or company employed or retained by
the Landlord to perform (or in connection with) any of the Services or any of
the functions or duties referred to in this paragraph

28.1:6

   the monitoring management control and enforcement of any covenants contained
in leases supplemental deeds thereto or other deeds from occupiers of the
Building

28.2

   The fair and reasonable and properly incurred fee or fees and disbursements
of the Landlord reasonably incurred or a Group Company of the Landlord for any
of the Services or the other functions and duties referred to in paragraph 28.1
above that shall be undertaken by the Landlord or a Group Company of the
Landlord and not by a third party

29 Staff etc

The reasonable and properly incurred cost of employing (whether by the Landlord
a Group Company the managing agents or any other individual firm or company)
such staff as the Landlord may in its reasonable discretion deem necessary for
the performance of the Services and the other functions and duties referred to
in paragraph 28.1 above and all other reasonably incidental expenditure in
relation to such employment



--------------------------------------------------------------------------------

30 Contracts for services

The reasonable and properly incurred cost of entering into any contracts for the
carrying out of all or any of the Services and other functions and duties that
the Landlord may in its absolute discretion deem desirable or necessary

31 Security

The cost of providing and maintaining such security-measures-(including burglar
alarms and systems) as the Landlord shall reasonably deem necessary

32 Fire Service

The reasonable and properly incurred cost of any fire service charge for alarms
and inspections and other cost required to comply with any relevant fire
regulations

33 Outgoings

All rates taxes assessments duties charges impositions and outgoings (save those
arising out of any dealings with the Landlords reversion) which are now or
during the Term shall be charged assessed or imposed on:

 

33.1 the whole of the Building where there is no separate charge assessment or
imposition on or in respect of an individual unit

 

33.2 the whole of the Retained Parts or any part of them including but without
prejudice to the generality of the above residential accommodation for
caretakers and other staff employed in connection with the Building

34 Electricity, gas etc

The cost of the supply of air conditioning hot and cold water to toilets
electricity gas oil or other fuel for the provision of the Services and for all
purposes in connection with the Retained Parts

35 Road etc charges

The amount which the Landlord shall be called upon to pay as a contribution
towards the expense of making repairing maintaining rebuilding and cleansing any
ways roads pavements or structures Pipes or anything which may belong to or be
used for the Building or any part of it exclusively or in common with Other
Buildings



--------------------------------------------------------------------------------

36 Regulations

The reasonable and properly incurred costs charges and expenses of preparing and
supplying to the tenants copies of any tenants directory and regulations made by
the Landlord relating to the Building or the use of it

37 Statutory etc requirements

The reasonable and properly incurred cost of taking all steps deemed desirable
or expedient by the Landlord for complying with making representations against
or otherwise contesting the incidence of the provisions of any statute byelaw or
notice concerning town planning public health highways streets drainage or other
matters relating to or alleged to relate to the Building or any part of it for
which any tenant is not directly and exclusively liable

38 Nuisance

The reasonable cost to the Landlord of abating a nuisance in respect of the
Estate or any part of it in so far as the same is not the liability of any
individual tenant

39 Interest

Any interest (at a reasonably commercial rate (not to exceed the Basic Rate))
and fees (properly incurred) in respect of money borrowed to finance the
provision of the Services or the Additional Items

SIXTH SCHEDULE

The Use Covenants

 

1    User 1.1.1    Not to use the Property for any purpose other than as
Warehouse within the meaning of Class 88 of the Schedule to Town and Country
Planning (Use Classes) Order 1987 1.2    Not to discharge into any of the Pipes
serving the Property any oil grease or other deleterious matter or any substance
which might be or become a source of danger or injury to the drainage system 1.3
   Not to stand place deposit or expose outside any part of the Building any
goods materials articles or things whatever for display or sale or for any other
purpose nor cause any obstruction of the Common Parts 1.4    Not to play-or use
any musical instrument loudspeaker tape recorder gramophone radio or other
equipment or apparatus that produces sound in the Property so as to be heard in
nearby premises or outside the Property



--------------------------------------------------------------------------------

1.5    Not to display any flashing lights in the Property that can be seen from
outside the Property 2 Ceiling and floor loading 2.1    Not to bring or permit
to remain on the Property any safes machinery goods or other heavy goods which
may damage the Property or any part of them 2.2    Not without the consent of
the Landlord to suspend anything from the walls or ceilings of the Property
other than normal light fittings or suspended ceilings 3 Common Parts 3.1    Not
to cause the Common Parts or any other land roads or pavements adjoining the
Building to become untidy or in a dirty condition but at all times to keep the
Common Parts and other land roads or pavements free from deposits of materials
and refuse 4 Machinery 4.1    Not to install or use in- or upon the Property any
machinery (other than usual office machinery) or apparatus which will cause
noise or vibration which can be heard or felt in nearby premises or outside the
Property or which may cause structural damage 4.2    To keep all machinery and
equipment upon the Property properly maintained and in good working order and
for that purpose to employ reputable contractors for the regular periodic
inspection and maintenance of such machinery and equipment to renew all working
and other parts as and when necessary or when recommended by such contractors to
ensure by directions to the Tenant’s staff and otherwise that such plant
apparatus machinery and equipment is properly operated and to avoid damage to
the Property by vibration or otherwise

5 Regulations

To comply with all reasonable regulations made by the Landlord from time to time
for the good management of the Building and Estate provided that nothing in the
regulations shall purport to amend the terms of this Lease and in the event of
any inconsistency between the terms of this Lease and the regulations the term
of this Lease shall prevail

6 Signs and Advertisements

Not without the Landlord’s prior written consent to place or display on the
Property or on the windows or inside the Property so as to be visible from
outside the Property any name



--------------------------------------------------------------------------------

writing notice sign placard poster sticker or advertisement provided that a sign
indicating the Tenants name and trade or business may be erected subject to
first obtaining the Landlords approval in relation to the size and style thereof
(such approval not to be unreasonably withheld or delayed)

7 Loading and unloading

 

7.1 Not to permit any vehicles belonging to the Tenant or any persons calling on
the Building expressly or by implication with the authority of the Tenant to
stand on the pathways or roads within the Building or the pavements of them and
to ensure that persons calling on the Building do not permit any vehicle to
stand on any such road pavement or loading bay

 

7.2 Not to convey any goods or materials to or from the Building except through
the entrances and service areas (if any) provided for the purpose

 

8 Security and fire alarms

 

8.1 To permit the duly authorised employees and agents of the Landlord to enter
the Property upon reasonable notice for the purpose of servicing and maintaining
any intruder and fire alarm systems in the Property

 

8.2 To maintain repair and when necessary renew the intruder and fire alarm and
ancillary equipment installed in the Property

SEVENTH SCHEDULE

(“Authorised Guarantee Agreement”)

 

1. In this Schedule where the context admits the following expressions shall
have the following meanings:

 

  “Assignment” means the assignment authorised pursuant to Clause 4(14) hereof;

 

  “Assignee” means the assignee under the Assignment;

 

2. The Tenant hereby covenants with the Landlord as sole or principal debtor
that it will as from the date of the Assignment until the Assignee is released
from the tenant covenants contained in the Lease pursuant to the Landlord and
tenant (Covenants) Act 1995 if the Assignee shall make any default in payment of
the rents or in observing or performing any of the covenants conditions or other
terms of this underlease:-

 

  2.1 duly pay all rents and all other sums payable under this Lease at the
times



--------------------------------------------------------------------------------

    and in the manner described by this Lease (including any increases in the
rents) and duly perform and observe all the covenants and obligations on the
part of the Tenant and conditions contained in this Lease;

 

  2.2 in the event that the Lease shall be disclaimed then if the Landlord so
requires by notice in writing given to the tenant at any time within three
months after having been given notice of disclaimer then the Tenant will
forthwith accept, execute and deliver to the Landlord a counterpart of a new
lease of the premises demised by the Lease for a term commencing on the date of
such event and continuing for the residue of the term then remaining unexpired
under the Lease at the same rents or increased rents (including rent reviews)
and subject to the same covenants, conditions and provisions as are contained in
the Lease.

 

3. None of the following shall release or in any way lessen or affect the
liability of the Tenant hereunder:-

 

  3.1 any neglect delay or forbearance of the Landlord in endeavouring to obtain
payment of the rents or the amount required to be paid by the assignee when the
same become payable or in enforcing the performance or observance of any of the
obligations of the Assignee;

 

  3.2 any refusal by the Landlord to accept rent at a time when the Landlord
believed that it was entitled (or would after the service of a notice under
Section 146 Law of Property Act 1925 have been entitled) to re-enter the
premises demised by the Lease;

 

  3.3 any extension of time or other indulgence given by the Landlord to the
Assignee;

 

3.4 any consents approvals agreements or arrangements which may be given by the
Landlord or the Assignee or agreed between them or any variation of the terms of
the Lease (including any reviews of the rent payable under the Lease) transfer
of the Landlord’s reversion or any part thereof

 

3.5 any change in the constitution structure or powers of the Assignee the
tenant or the Landlord or the liquidation receivership administration bankruptcy
or insolvency (as the case maybe) of the Tenant or the Assignee;

 

3.6 any limitation immunity disability or incapability of the Assignment
(whether or not known to the Landlord) or the fact that any dealings with the
Landlord by the Assignee may be outside or in excess of the powers of the
Assignee;



--------------------------------------------------------------------------------

3.7 the avoidance under any enactment relating to bankruptcy or liquidation of
any assurance security or payment or any release settlement or discharge which
may have been given or made upon any such assurance security or payment;

 

3.8 any other act omission matter or thing whatsoever whereby but for this
provision the Tenant would be exonerated either wholly or in part from its
obligations hereunder (other than a release by deed given by the Landlord or the
provisions of the Landlord and Tenant (Covenants) Act 1995.

 

THE COMMON SEAL of DIGITAL    ) EQUIPMENT CO.    ) LIMITED was hereunto affixed
in the    ) presence of:-    )    Director    Secretary THE COMMON SEAL of
LEARNING    )

TREE INTERNATIONAL LIMITED was

hereunto affixed in the presence of:-

  

)

)

   Director    Secretary